UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1209


LOUISE BIGGERS,

                      Plaintiff – Appellant,

          v.

JOHN G. STUMPF, doing business as Chairman, President and
CEO, Wells Fargo Bank, N.A.; SAMUEL I. WHITE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00682-JAG)


Submitted:   June 30, 2016                 Decided:   October 3, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Louise Biggers, Appellant Pro Se. Terry Catherine Frank,
KAUFMAN & CANOLES, PC, Richmond, Virginia; Christy Lee Murphy,
Hunter Wilmer Sims, Jr., KAUFMAN & CANOLES, PC, Norfolk,
Virginia; Benjamin Alexander Wills, KAUFMAN & CANOLES, PC,
Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Louise      Biggers        appeals       the     district     court’s   order

dismissing her complaint seeking to enjoin the foreclosure of

her home.       We have reviewed the record and find no reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.      Biggers      v.   Stumpf,     No.   3:15-cv-00682-JAG        (E.D.   Va.

Feb. 3, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument      would    not   aid   the   decisional

process.



                                                                          DISMISSED




                                          2